  Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 1 of 9 PageID: 445




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 UNITED STATES OF AMERICA,                          Hon. Peter G. Sheridan

                     Plaintiff,
                                                       MEMORANDUM
         v.
                                                       Crim. No. 10-713 (PGS)
 MICAHEL J. RITACCO and
 FRANCIS X. GARTLAND,

                     Defendants.

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                        Crim. No.10-696 (PGS)
         v.

 FRANK COTRONEO,

                       Defendant.

 UNITED STATES OF AMERICA,

                     Plaintiff,
                                                         Crim. No. 10-697 (PGS)
         v.

 FRANK D’ALONZO

                      Defendant.

       This matter comes before the Court on the United States’ motion to add Travelers

Casualty and Surety Company of America (“Travelers”) to the victim list (Ritacco/Gartland,

ECF No. 156); and Defendants’ application to strike the appearance of counsel for Travelers and

Toms River School District (“Toms River”) from the record (Ritacco/Gartland: ECF No. 165;

Cotroneo: ECF No. 34; D’Alonzo: ECF No. 46). The Court heard oral argument on May 19,

2021. For the reasons that follow, the United States’ motion to name Travelers as a victim is


                                                1
     Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 2 of 9 PageID: 446




denied, but Travelers is named as a provider of compensation to the victim. Defendants’

application to strike Toms River’s and Travelers’ appearance is denied. In addition, two other

issues are addressed herein: (1) whether restitution payments to Toms River were correctly

accounted for by the Clerk’s Office; and (2) whether Travelers, as an insurer of the victim, may

receive restitution for any amounts it paid to Toms River.

                                                  I.

           This case concerns four defendants who pled guilty to involvement in a bribery and

kickback scheme to defraud Toms River between 2002 and 2010. (Michael J. Ritacco: Case No.

10-713, ECF Nos. 79, 77; Francis X. Gartland: Case No. 10-713, ECF No. 82; Frank Cotroneo:

Case No. 10-696, ECF No. 14; Frank D’Alonzo: Case No. 10-697, ECF No. 17). The Hon. Joel

A. Pisano1 sentenced each defendant and ordered each to pay restitution to Toms River jointly

and severally. (Ritacco: ECF Nos. 77, 78; Gartland: ECF No. 81; Cotroneo: ECF No. 14;

D’Alonzo: ECF No. 16). Ritacco, Gartland, and D’Alonzo were sentenced in 2012, and

Cotroneo in 2014. (Id.). Applying the Mandatory Victims Restitution Act (“MVRA”), Judge

Pisano determined that Toms River was the sole victim. (Ritacco: ECF No. 77 at 3; Gartland:

ECF No. 80 at 3; D’Alonzo: ECF No. 15 at 3; see also Cotroneo: ECF No. 14 at 6). Judge

Pisano ordered Defendants to pay restitution to Toms River in the amount of $4,336,987.91, to

be paid jointly and severally, with D’Alonzo liable up to $1,625,952.79, Cotroneo liable up to

$3,275,677.65, and Ritacco and Gartland each liable up to $4,336,987.91. (Ritacco/Gartland:

ECF Nos. 191, 192; Cotroneo: ECF No. 33; D’Alonzo: ECF No. 42 (“Feb. 2021 Accounting”)

Ex. E).




1
    May he rest in peace.


                                                  2
  Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 3 of 9 PageID: 447




          The chronology of the facts concerning restitution is pertinent to the resolution of all the

issues before the Court.

          On February 14, 2012, Toms River submitted a claim under an insurance policy issued by

Travelers for indemnification against its losses from Defendants’ scheme. (Ritacco: ECF No.

170-3).

          During the winter of 2012, Ritacco and Gartland were sentenced to a term of

incarceration of 135 months and ordered to pay restitution in the amount of $4,336,987.91.

(Ritacco: ECF No. 79; Gartland: ECF No. 82).

          On December 19, 2012, D’Alonzo was sentenced to a term of incarceration of 37 months

and ordered to pay restitution in the amount of $1,625,952.79. (D’Alonzo: ECF No. 17).

          On October 29, 2013, Travelers issued two checks totaling $909,607.00 based on

Ritacco’s criminal conduct towards Toms River. (Ritacco: ECF No. 170-9). Simultaneously,

Toms River executed a “Partial Release and Assignment” to Travelers. (Ritacco: ECF No. 170-

10).

          On January 6, 2014, Cotroneo was sentenced to a 37-month term of incarceration and

ordered to pay restitution in the amount of $3,275,677.65. (Cotroneo: ECF No. 14).

          On June 19, 2015, Travelers issued five checks to Toms River totaling $589,688.00.

(Ritacco: ECF No. 170-9). Simultaneously, Toms River executed a “Partial Release and

Assignment” to Travelers. (Ritacco: ECF No. 170-11).

          On or about July 29, 2015, counsel for Toms River (Carluccio, Leone, Dimon, Doyle &

Sacks, LLC) sent a letter to William Carnanthan, Investigator for the U.S. Attorney’s Office,

regarding restitution and forfeiture funds. The letter noted that (1) Toms River had received

$1,499,295.00 to date from Travelers, and Travelers disputed additional claims by Toms River;



                                                    3
  Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 4 of 9 PageID: 448




and (2) Toms River had received $1,313,701.84 in restitution from the U.S. Attorney’s Office.

The latter fact is most likely incorrect because restitution was disbursed from the Clerk’s

Office’s finance department, not the U.S. Attorney’s Office. The letter further requested that the

U.S. Attorney release forfeiture funds to Toms River in the amount of $1 million.

       On September 9, 2015, the Clerk’s Office received a copy of the July 29, 2015 letter from

Toms River’s counsel to Investigator Carnanthan. Later that month, as a result of the letter, the

Clerk’s Office’s finance department unilaterally decided, without an order from the Court, to

credit Travelers’ payment in the amount of $1,499,295.00 against the amount of restitution

owed. (See Feb. 2021 Accounting Ex. E; see also Cotroneo: ECF No. 34 at 4).

       On December 9, 2016, and January 23, 2017, Travelers indemnified Toms River for other

claims in the amount of $150,000.00. (Ritacco: ECF No. 170-9). Unlike the initial sum of

$1,499,295.00, the finance department did not adjust the restitution balance to reflect those

subsequent payments.

       Presently, Defendants have continued making payments. The Defendants have paid the

following amounts as of February 2021:

       D’Alonzo               $12,875.00

       Cotroneo               $8,892.79

       Gartland               $4,744.49

       Ritacco                $2,426,131.37

(Feb. 2021 Accounting Ex. E).

       In May 2020, the United States moved for an order directing the Clerk to amend the

victim list to include Travelers, because Travelers suffered a loss when it indemnified Toms

River for a portion of its losses. (Ritacco/Gartland: ECF No. 156; Cotroneo: ECF No. 17;



                                                 4
     Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 5 of 9 PageID: 449




D’Alonzo: ECF No. 24).2 Further, the United States argued that Travelers should be

compensated for those payments after Toms River has been fully compensated.

(Ritacco/Gartland: ECF No. 156 at 1-3).

           One month later, counsel for Travelers and counsel for Toms River entered appearances

on the record. (Ritacco/Gartland: ECF Nos. 161, 164; Cotroneo: ECF No. 19; D’Alonzo: ECF

No. 26). According to Travelers, it wishes “to be heard in conjunction with the Government’s

motion to add Travelers to the restitution victim’s list as a successor to the initial direct victim,

Toms River, as a result of and to the extent of Travelers’ insurance payment to Toms River.”

(Ritacco/Gartland: ECF No. 167).

           In August 2020, the Court ordered the finance department to perform an audit and update

the accounting. (Ritacco: ECF No. 175). The Clerk’s Office submitted an updated financial

record in February 2021. (See ECF Nos. 191, 192). No party objected to the updated

accounting.

                                                        II.

           There are several motions and applications pending before the Court. Before addressing

the government’s substantive motion, the first order of business is to resolve Defendants’

applications to strike the appearances of Toms River and Travelers.

           As previously noted, Judge Pisano found that Toms River was the sole victim of the

crimes committed by the Defendants. Among other things, victims have a statutory right to be

heard on sentencing a defendant. See 18 U.S.C. § 3771(a).

           The Crime Victims’ Rights Act (“CVRA”) defines a “crime victim” as “a person directly

and proximately harmed as a result of the commission of a Federal offense . . .” 18 U.S.C. §



2
    The motion was submitted as a “motion to amend/correct” the amended judgment. (Id.).

                                                         5
  Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 6 of 9 PageID: 450




3771(e)(2)(A) (emphasis added). The CVRA grants special privileges to crime victims. The

privileges include that victims have the right to notice of public court proceedings involving the

crime, the right not to be excluded from such proceedings, the right to confer with the

Government’s counsel, the right to proceedings free from unreasonable delay, and the right to be

heard at public proceedings under certain circumstances. 18 U.S.C. § 3771(a).

       The Mandatory Victims Restitution Act (“MVRA”) has a similar definition for crime

victims. Pursuant to the MVRA,

               the term “victim” means a person directly and proximately
               harmed as a result of the commission of an offense for which
               restitution may be ordered including, in the case of an offense that
               involves as an element a scheme, conspiracy, or pattern of criminal
               activity, any person directly harmed by the defendant's criminal
               conduct in the course of the scheme, conspiracy, or pattern.

18 U.S.C. § 3663A(a)(2) (emphasis added).

       Defendants’ scheme to give or accept kickbacks to the detriment of Toms River clearly

renders Toms River a crime victim as defined by both the CVRA and MVRA. Accordingly, the

application to strike Toms River’s brief and appearance is denied.

       The application to strike the brief and appearance of counsel for Travelers is different.

Travelers is not a victim because it was not “directly and proximately harmed as a result of the

commission of [Defendants’] offense.” See 18 U.S.C. § 3771(e)(2)(A). Rather, it voluntarily

entered into an insurance contract with Toms River (the victim) to indemnify it against a loss.

See United States v. Thompson, 792 F.3d 273, 279 (2d Cir. 2015); United States v. Hernandez,

No. 13-CR-20779, 2020 WL 3052337, at *9 (S.D. Fla. Jan. 9, 2020).

       Even though Travelers is not a victim, a provider of compensation may be paid restitution

under the MVRA. Indeed, the statute mandates that restitution be paid to a “provider of




                                                 6
  Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 7 of 9 PageID: 451




compensation” to a victim. The statute specifically states that an insurance company may be a

provider of compensation:

                If a victim has received compensation from insurance or any other
                source with respect to a loss, the court shall order that restitution be
                paid to the person who provided or is obligated to provide the
                compensation, but the restitution order shall provide that all
                restitution of victims required by the order be paid to the victims
                before any restitution is paid to such a provider of compensation.

18 U.S.C. § 3664(j)(1). Moreover, “[i]n no case shall the fact that a victim has received or is

entitled to receive compensation with respect to a loss from insurance or any other source be

considered in determining the amount of restitution.” 18 U.S.C. § 3664(f)(1)(B).

         Under the circumstances of this case, Travelers, an insurance company, qualifies as a

provider of compensation to Toms River under the MVRA. In light of that statutory designation,

Travelers has, at a minimum, the right to be heard regarding restitution for its payments to Toms

River.

         Overall, Travelers is not a victim, as the government suggests, because it was not directly

and proximately harmed as a result of the commission of a crime under 18 U.S.C. §§

3663A(a)(2) and 3771(e)(2)(A); but it is a provider of compensation and, as such, has a limited

right to address restitution in this case. As a result, the motion to name Travelers as a victim is

denied, but the Court sua sponte names Travelers as a provider of compensation to the victim.

Thus, the motion to strike Travelers’ appearance is denied.

                                                  III.

         The next issue is whether the Court should collect and pay restitution to Travelers as a

provider of compensation. Although the MVRA mandates that the Court “shall order” that

restitution be paid to the provider of compensation, the facts and circumstances of this case

warrant a different approach for several reasons. See 18 U.S.C. § 3664(j)((1).

                                                   7
    Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 8 of 9 PageID: 452




        First, the pertinent statute (18 U.S.C. § 3664) concerns the “procedure for issuance and

enforcement of order for restitution,” and the statutory scheme envisions that restitution shall be

determined at the time of sentencing. For instance, the statute requires the “probation officer to

obtain and include in the presentence report . . . information sufficient for the court to . . .

fashion[ ] a restitution order.” 18 U.S.C. § 3664(a). Here, there are no facts before this Court

indicating that Judge Pisano had any knowledge of the Travelers/Toms River relationship when

he sentenced any of the four defendants – even though Toms River submitted a claim on

February 14, 2012 before any defendants were sentenced, and Travelers paid Toms River

$909,607.00 before Cotroneo’s sentencing.3 Retroactively attempting to properly credit

restitution payments leaves the Clerk’s Office vulnerable to making an error, such as what

occurred upon receipt of the letter from Toms River’s counsel to Investigator Carnanthan.

Moreover, on or about June 19, 2015, Travelers issued five checks to Toms River totaling

$589,688.00. No application has been made to the Court with regard to restitution for Travelers’

payments to Toms River. In light of those facts, adhering to the statutory mandate to pay

restitution to the provider of compensation at this late date is not prudent. See 18 U.S.C. §

3664(j)((1).

        Second, the nature of Travelers’ and Toms River’s relationship arises out of a contract.

Those parties administered their contractual duties as a business transaction without court

involvement. There is no reason why the parties cannot manage the contract efficiently at this

time on the same basis.



3
  As a general principle, all parties including a victim have an obligation to provide the probation officer with
truthful information about all presentence matters, including restitution. Here, Toms River submitted a claim to
Travelers on February 14, 2012, and the sentencing of Ritacco and Gartland occurred later that year, but Toms River
did not disclose Traveler’s involvement to probation at the time of the investigation. As such, Toms River did not
fully disclose the matter. Therefore, there is no equitable reason to amend the judgment in order to facilitate
payment of restitution to Travelers.

                                                        8
    Case 3:10-cr-00696-PGS Document 39 Filed 08/16/21 Page 9 of 9 PageID: 453




         Lastly, and most importantly, the Clerk’s Office’s finance department’s primary

obligation is to ensure that the victim is fully compensated for its loss ($4,336,987.91). The best

and most efficient method to do so is to pay Toms River directly. If Toms River finds that

Travelers should be reimbursed in accordance with their insurance contract, it may do so without

court intervention.

                                                        IV.

         The final issue is whether the unilateral decision of the Clerk’s Office’s finance

department to deduct Travelers’ payment ($1,499,295) to Toms River from the amount of

restitution owed was appropriate. The short answer is that the deduction was incorrect. The

MVRA instructs that “[i]n no case shall the fact that a victim has received or is entitled to receive

compensation with respect to a loss from insurance . . . be considered in determining the amount

of restitution.” 18 U.S.C. § 3664(f)(1)(B). As such, the Clerk’s Office’s unilateral decision is

null and void.4



August 16, 2021                                                s/Peter G. Sheridan
                                                               PETER G. SHERIDAN, U.S.D.J.




4
  One issue identified during the pendency of this motion concerned forfeiture funds held by the U.S. Attorney. In
the event such forfeiture funds are used for restitution by the U.S. Attorney’s Office, they should confer with the
Clerk’s Office’s finance department and seek a court order.

                                                          9
